

116 HR 3644 IH: Independence at Home Demonstration Act of 2019
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3644IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Mr. Burgess (for himself, Mrs. Dingell, Mr. Marchant, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to extend the Independence at Home medical practice demonstration program under the Medicare program. 
1.Short titleThis Act may be cited as the Independence at Home Demonstration Act of 2019. 2.Extending the Independence at Home medical practice demonstration program under the Medicare program (a)In generalSection 1866E(e)(1) of the Social Security Act (42 U.S.C. 1395cc–5(e)(1)) is amended by striking 7-year and inserting 10-year.   
(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of Public Law 111–148. 